Dear Secretary Carnahan:
This office received your letter of April 30, 2007, submitting a summary statement prepared under Section 116.334, RSMo, for an initiative petition, submitted by Herman Kriegshauser, to adopt an amendment to Article X of the Constitution of Missouri, relating to taxation. The summary statement you submitted is as follows:
  Shall the Missouri Constitution be amended to provide a 50% tax credit for contributions or donations made by individuals and corporations to not-for-profit corporations, organizations, and foundations in addition to the deductions currently allowed for federal and state income taxes?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the resolution, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours, _________________________ Jeremiah W. (Jay) Nixon Attorney General